United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1508
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Hiram Oliver,                            *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: September 12, 2000

                                   Filed: September 19, 2000
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Hiram Oliver pleaded guilty to one count of being a fugitive in possession of a
firearm and received a twenty-seven month sentence to be served consecutively to a
sentence already imposed in a separate fraud prosecution. Oliver appeals, and we
affirm.

       Oliver first contends his sentences should have run concurrently because the
district court took the fraud conspiracy into account in determining Oliver's offense
level for the firearm charge. See U.S. Sentencing Guidelines Manual (U.S.S.G.) §
5G1.3(b) (1998) (if an "undischarged term of imprisonment resulted from offense(s)
that have been fully taken into account in the determination of the offense level for the
instant offense, the sentence for the instant offense shall be imposed to run concurrently
to the undischarged term of imprisonment"). We disagree. Although the district court
increased Oliver's base offense level four levels for using or possessing the firearm in
connection with another felony offense, see U.S.S.G. § 2K2.1(b)(5), the felony offense
which the district court concluded justified the four-level increase was a state charge
for possession of a stolen vehicle and was not, as Oliver argues, his earlier fraud
conviction. Because the district court did not take into account Oliver's fraud
conviction in determining his offense level on the firearm charge, the district court had
discretion to impose a consecutive sentence. See U.S.S.G. § 5G1.3(c) (if undischarged
sentence results from offense that was not fully taken into account in determining
offense level, district court may impose "sentence for the instant offense . . . [that]
run[s] concurrently, partially concurrently, or consecutively to the prior undischarged
term of imprisonment"); United States v. Lange, 146 F.3d 555, 556 (8th Cir. 1998)
(consecutive sentences proper because "events underlying the [earlier] conviction were
not taken into account as 'relevant conduct' under U.S.S.G. § 1B1.3, and so were not
taken into account in determining [the] offense level [in the instant offense]"); United
States v. Lyons, 47 F.3d 309, 311 (8th Cir. 1995) (per curiam) (§ 5G1.3(b) does not
apply because earlier conviction was not considered in offense level calculation).

       We also reject Oliver's contention that the district court committed plain error
in computing his criminal history category. Contrary to Oliver's view, his sentence in
the fraud case was a "prior sentence of imprisonment," see U.S.S.G. § 4A1.2(a)(1) &
n.1, and so was properly included in Oliver's criminal history computation, see id. §
4A1.1(a).

      We affirm. See 8th Cir. R. 47B.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-